Citation Nr: 1223669	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-01 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and October 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In a February 2011 letter, prior to the promulgation of a Board decision, the Veteran indicated that she no longer wished to pursue her claim seeking service connection for a respiratory disorder.






CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking service connection for a respiratory disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn her appeal of the issue seeking service connection for a respiratory disorder.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and the appeal of this issue is dismissed.


ORDER

The appeal of the issue seeking service connection for a respiratory disorder is dismissed.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In May 2012, the Board sent the Veteran correspondence informing her that the Veterans Law Judge who conducted her Travel Board hearing was no longer employed by the Board.  The letter notified her that she could request a new hearing before the Board if she so desired.  In June 2012, she returned the Board's letter, requesting that a new hearing before the Board be schedule for her at the RO.

Accordingly, the case is remanded for the following action:  

      Schedule the Veteran for a Travel Board hearing at the RO.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


